DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
3.	Claims 1-7, 14 and 16-20 are amended.

	Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
In view of the claim amendments and remarks filed on 03/10/2022, the examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “monitoring a security mechanism of a service processor that controls one or more functions for a data storage system and generates trend data indicative of security mechanism trend information for the service processor”, in combination with other recited limitations in independent claim 1.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “monitoring, by a system comprising a processor, a security mechanism of a service processor that controls one or more functions for a data storage system; generating, by the system, profile data, indicative of profile information for the service processor, wherein the profile data comprises trend data indicative of a security efficacy trend associated with the security mechanism that is generated based on the monitoring the security mechanism”, in combination with other recited limitations in independent claim 7.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “monitoring a first security mechanism of a first service processor that controls a first function for a data storage system;… generating first profile data indicative of first profile information for the first service processor, wherein the first profile data comprises first trend data indicative of a first security efficacy trend that is generated in response to the monitoring the first security mechanism”, in combination with other recited limitations in independent claim 16.
Dependent claims 2-6, 8-15 and 17-20 are allowable based on their dependencies of independent claims 1, 7 and 16.
Any additional references cited along with this Notice of Allowance is further silent on motivation to combine such features and functionality and are provided as showing background information with respect to the state of the art as it pertains to the applicants' invention and fails to teach or suggest, alone or in combination, the limitations of claims presented; therefore, the patent application is deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181  



/ERNEST UNELUS/Primary Examiner, Art Unit 2181